NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 26 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDILBERTO CAMARSE CUYSON,                       No.    18-15043

                Plaintiff-Appellant,            D.C. No. 2:16-cv-01913-AC

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Allison Claire, Magistrate Judge, Presiding

                          Submitted February 24, 2020**

Before: FARRIS, TROTT, and SILVERMAN, Circuit Judges.

      Edilberto Camarse Cuyson appeals the district court’s decision affirming the

Commissioner of Social Security’s decision denying his application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo, Attmore v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Colvin, 827 F.3d 872, 875 (9th Cir. 2016), and we affirm.

      The Administrative Law Judge (ALJ) did not err in determining that a

questionnaire completed by Cuyson’s treating psychiatrist, Dr. Cecile Soliven, was

not a Medical Source Statement or a medical opinion. The questionnaire did not

express Dr. Soliven’s judgment as to the severity of Cuyson’s impairments or what

he could do despite his impairments. See 20 C.F.R. § 404.1527(a)(2) (2012)

(defining “medical opinions” as statements that “reflect judgments about the nature

and severity of your impairment(s), including . . . what you can still do despite

impairment(s), and your physical or mental restrictions”).

      The record does not support Cuyson’s backup assertion that the ALJ’s

summary of the questionnaire is inaccurate. See Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012) (where the ALJ provides a rational interpretation of the

evidence, we must uphold the ALJ’s findings).

      The ALJ provided specific, clear, and convincing reasons to discount

Cuyson’s symptom testimony. Cuyson’s testimony was undercut by his failure to

follow treatment recommendations. His testimony was also inconsistent with the

ALJ’s observations, inconsistent with the medical evidence, and inconsistent with

Cuyson’s activities. See Molina, 674 F.3d at 1113 (ALJ reasonably concluded that

claimant’s reported activities were inconsistent with the limitations alleged);

Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008)


                                          2                                       18-15043
(ALJ may discount a claimant’s testimony as inconsistent with the medical

evidence); Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (ALJ may

consider a lack of corroborating medical evidence as one factor in the credibility

determination); Han v. Bowen, 882 F.2d 1453, 1458, n.8 (9th Cir. 1989) (no error

where ALJ made specific findings based on his observation of the claimant). Any

error in the ALJ’s additional reasons for discounting Cuyson’s symptom testimony

was harmless. See Molina, 674 F.3d at 1115 (error is harmless where it is

“inconsequential to the ultimate nondisability determination”).

      Any error in the ALJ’s evaluation of a third-party function report was

harmless. See id.

      Cuyson’s request for oral argument, included in his opening brief, is denied.

      AFFIRMED.




                                         3                                     18-15043